Citation Nr: 0905184	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-33 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to an initial rating in excess of 70 percent 
for major depressive disorder. 

3.  Entitlement to an initial rating in excess of 30 percent 
for tension headaches.  


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 2003 to August 
2005.  She also had service in the Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for hearing loss and granted service 
connection for major depressive disorder, assigning a 30 
percent disability evaluation, and tension headaches, 
assigning a 10 percent disability evaluation.  Subsequently 
in an October 2007 rating decision, the RO, inter alia, 
increased the disability evaluations for major depressive 
disorder to 70 percent disabling and tension headaches to 30 
disabling, both effective as of the date of service 
connection.  


FINDINGS OF FACT

1.  The Veteran does not have left ear hearing loss related 
to service. 

2.  The Veteran's right ear hearing loss had its onset during 
active service. 

3.  The Veteran's major depressive disorder has not been 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.

4.  The Veteran's tension headaches have not been manifested 
by very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2008).

2.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

3.  The criteria for an initial evaluation in excess of 70 
percent for major depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9412, 
9434 (2008).

4.  The criteria for an initial evaluation in excess of 30 
percent for tension headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.124a, DC 8100, 4.127 (2008).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated in January 2006, March 2006, and July 
2006, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In March 2006, July 2006, and January 
2008, the RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims for major depressive disorder and 
tension headaches arise from his disagreements with the 
initial evaluations following the grants of service 
connection.  Courts have held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

Since these claims are appeals of initial ratings, fully 
satisfactory notice was delivered after they were 
adjudicated.  However, the RO subsequently readjudicated the 
claims based on all the evidence in the October 2007 rating 
decision.  The Veteran was able to participate effectively in 
the processing of his claims.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with her claims.  Thus, the duties 
to notify and assist have been met.

II.  Analysis

	A.  Hearing Loss

The Veteran essentially contends that she has current hearing 
loss related to service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

At the outset, the Board notes that hearing loss for the left 
ear is not warranted.  The Veteran does not currently have 
left ear hearing loss.  VA afforded the Veteran an audiology 
examination in May 2006, the report of which noted the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
45
40
LEFT
15
15
10
15
20

Speech recognition was 100 percent bilaterally.  The 
diagnosis was hearing within normal limits from 500 to 2000 
Hz with mild to moderate hearing loss from 3000 to 4000 Hz in 
the right ear and hearing within normal limits from 500 to 
4000 Hz in the left ear.  Subsequent treatment records do not 
reflect a findings of a left ear hearing loss disability.  

As noted above, there is no current evidence of left ear 
hearing loss.  Congress has specifically limited entitlement 
to service-connected benefits to cases where there is a 
current disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  As such, service 
connection for left ear hearing loss must be denied.

On the other hand, the Board notes that the Veteran currently 
has right ear hearing loss.  Service treatment records do not 
include the examination report at service enlistment.  There 
is, however, an examination report dated in June 2003, which 
noted the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
50
40

Subsequently, the separation examination report dated in July 
2005 noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
40
40

As right ear hearing loss was shown in service (including at 
the July 2005 separation examination) and shortly after 
discharge from active duty-as is illustrated by the May 2006 
VA audiological examination, the Board finds that right ear 
hearing loss had its onset in service.  Accordingly, service 
connection is warranted for right ear hearing loss.   

	B.  Major Depressive Disorder

The Veteran essentially contends that her major depressive 
disorder is more disabling than contemplated the current 70 
percent evaluation. 

Since the initial grant of service connection, the Veteran's 
major depressive disorder has been assigned a 70 percent 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

The veteran's disability has been rated under DCs 9434 (for 
major depressive disorder) and 9412 (for panic disorder 
and/or agoraphobia).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 70 percent rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, DCs 
9412, 9434.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32].  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Treatment records from Dr. Z.A. Garcia Pena dated in 
September 2005 to December 2005 noted that the Veteran's 
symptoms included being dispirited, tired, forgetful, 
anxious, distracted, frustrated, and in despair.  She also 
had low self esteem and was constantly worried.  On 
examination, she was noted to be alert, depressed, logical, 
coherent, and relevant.  She was oriented to time, place, and 
person; her judgment and insight were superficial to 
moderate.  She was also noted to have short attention and 
concentration spans.  The Veteran indicated that she felt 
that "they" were watching her and calling her.  The Veteran 
denied suicidal or homicidal ideas, and perception disorders.  
The Veteran also endorsed seeing shapes and of having 
difficulty leaving the house as she did not like being away.  

VA treatment records dated from February 2006 to November 
2007, included various records showing hospitalization for 
her disability on multiple occasions (May 2006, July 2007, 
August 2007, October 2007, and November 2007).  Notably, she 
presented with good grooming and hygiene, good eye contact, 
and tearful.  Her speech was spontaneous, adequate, coherent, 
and fluent.  She had consistently been noted to be calm; 
cooperative; logical; relevant; alert; oriented to time, 
place, and person with fair insight and poor judgment without 
hallucination.  Her thought process was coherent, goal 
directed, and relevant without racing thoughts.  Memory was 
intact.  As to mood she was sad, and her affect was either 
congruent or sad.  She had suicidal ideas with and without 
plans at times but for the most part did not exhibit suicidal 
or homicidal ideation.  She also exhibited abnormal sleep 
patterns, poor appetite, being withdrawn/isolated, 
depression, feelings of worthlessness/hopelessness, poor 
concentration and attention span, anhedonia, and low self 
esteem.  Her GAF scores were 20 (October 2007), 35 (April 
2006, July 2007, October 2007), 60 (July 2007), 60-65 
(November 2006, June 2007), 65 (June 2007, August 2007),  and 
65-70 (April 2007). 

On VA examination in April 2006, the examiner noted that the 
Veteran's current psychiatric complaints included crying 
bouts one to two times a day per week, feeling lonely daily 
even around relatives, and being intermittently socially 
withdrawn.  She also had daily episodes in which she 
developed extreme anxiety, fearfulness, chest pain, feelings 
of doom, hyperventilation, a choking sensation, and 
restlessness.  The Veteran also endorsed lack of 
concentration.  The longest period of remission when she felt 
better was three to four days due to support from her 
relatives. 

She presented to the evaluation neatly groomed, was tearful 
during the interview, exhibited spontaneous speech with a 
restricted affect, was cooperative with the examiner, and was 
in a depressed mood.  The examiner observed that the 
Veteran's attention was intact, and she was able to do serial 
7's and spell a word forward and backward. She was oriented 
to person, time, and place.  The Veteran's thought process 
was manifested by circumstantiality; remote memory, recent 
memory, and immediate memory were all normal.  

As to employment, the examiner noted that veteran was 
unemployed due to her depressive symptoms.  The examiner 
further noted that the Veteran exhibited both depressive and 
anxious symptoms which would not allow her to complete her 
occupational tasks as a Court Marshall.  Additionally, it was 
noted that there was moderate impairment in functional state 
and quality of life.  Her social and recreational pursuits 
deteriorated due to her depressive and anxious symptoms.  
Diagnoses of major depressive disorder and panic disorder 
were noted, and a GAF score of 65 was noted. 

Under DSM-IV, GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  38 C.F.R. § 
4.130 (incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes).  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
A GAF score of 31-40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school.  A 
GAF score of 11 to 20 is reflective of some danger of hurting 
self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal hygiene (e.g., 
smears feces) or gross impairment in communication (e.g., 
largely incoherent or mute).  Id.

The Board acknowledges the GAF score of 20, which was 
assigned in October 2007.  This number is reflective of some 
danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  Id.  Further, the April 
2006 VA examiner observed that the veteran "exhibits both 
depressive and anxious symptoms which would not allow her 
[to] comply with her occupational tasks as a court 
marshall."  

Significantly, however, the preponderance of evidence 
indicates that the Veteran's symptoms more nearly approximate 
occupational and social impairment with deficiencies in most 
areas which is contemplated in her current 70 percent 
disabling evaluation.  Indeed, her symptoms have not been 
productive of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  

In fact, the Veteran has demonstrated good eye contact; 
spontaneous speech; clear, coherent, goal-directed, and 
logical thought process; and normal memory.  She has been 
able to maintain minimum personal hygiene.  Also, she is 
oriented to person, time, and place.  She has specifically 
been noted to be free of hallucinations; she has denied 
suicidal ideation for the most part, and always denied 
homicidal ideation.  

Therefore, the Board finds that the Veteran's major 
depressive disorder symptoms do not warrant a rating in 
excess of 70 percent.  Indeed, the Board further finds that, 
since the effective date of service connection, there were no 
distinct periods of time during which the Veteran's 
disability was more than 70 percent disabling.  She is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	C.  Tension Headaches

The Veteran essentially contends that her tension headaches 
are more disabling than contemplated by the current 30 
percent evaluation. 

Since the initial grant of service connection, the veteran's 
tension headaches have been assigned a 30 percent rating.  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

The veteran's disability has been rated under DC 8199-8100.  
DC 8199 represents an unlisted disability requiring rating by 
analogy to one of the disabilities listed under 38 C.F.R. § 
4.124a.  38 C.F.R. § 4.27.  The veteran's tension headaches 
are analogous to migraine headaches.  Under DC 8100, a 30 
percent rating is warranted for characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  38 C.F.R. § 4.124a, DC 8100.  A maximum 50 
percent rating is warranted for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.  

VA afforded the veteran an examination in June 2006.  The 
examiner noted that the Veteran had migraine headaches and 
gave a diagnosis of tension headaches.  

VA treatment records dated from November 2005 to February 
2007 noted that the Veteran's migraines were sporadic and 
under control with medication which she  rarely used (1-2 
tabs a month).

Based on the evidence, the Board finds that the Veteran's 
tension headaches do not warrant a rating in excess of the 
current 30 percent evaluation.  There is no evidence that she 
has very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability to meet 
the criteria for a 50 percent evaluation.  See 38 C.F.R. § 
4.124a, DC 8100.  In fact, the evidence reflects that her 
tension headaches are infrequent and well-controlled.  Thus, 
the criteria for a higher rating are not met. 

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's tension headaches were more than 
30 percent disabling.  She is accordingly not entitled to 
receive a "staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	D.  Extraschedular Consideration

Finally, while the Veteran's tension headaches have not 
resulted in hospitalization or prevented her working, she has 
been hospitalized on multiple occasions for her major 
depressive disorder which has also impaired her ability to 
work at her normal occupation.  The existing schedular rating 
however, is already based upon the average impairment of 
earning capacity and is intended to be considered from the 
point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.  38 C.F.R. § 3.321 (b)(1).


ORDER

Service connection for left ear hearing loss is denied. 

Service connection for right ear hearing loss is allowed.

An initial rating in excess of 70 percent for major 
depressive disorder is denied. 

An initial rating in excess of 30 percent for tension 
headaches is denied. 



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


